          Case 1:20-cv-04492-RA Document 39 Filed 08/25/21 Page 1 of 2


                             SIM & DEPAOLA, LLP
                                         Attorneys-at-Law
                                 42-40 Bell Boulevard – Suite 201
                                    Bayside, New York 11361
                                       Tel: (718) 281-0400
                                       Fax: (718) 631-2700


                                                                             August 24, 2021
VIA ECF:
Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                       Re:     Bassey B. Ndemenoh v. Vincent Boudreau, et al.
                               Docket No. 20-cv-4492 (RA)

Your Honorable Judge Abrams,
       Please accept this consent letter motion from the undersigned counsel to Plaintiff
requesting a twelve (12) day extension of time, nunc pro tunc, from August 13, 2021, until August
25, 2021, to submit Plaintiff’s response to the motion to dismiss the amended complaint filed by
Defendants on April 16, 2021. (Doc. No. 27), a concomitant two (4) week extension of time for
the submission of reply papers, if any, from September 10, 2021, until October 8, 2021, and the
issuance of an order denying, as moot, the letter motion (Doc. No. 37) by Defendants requesting
this Court to deem the motion to dismiss as unopposed.
        I sincerely apologize and assume full responsibility for this oversight and delay in
submitting Plaintiff's response, which was in no part caused by Plaintiff. It is respectfully
submitted that this application has unfortunately been made necessary and unavoidable due to the
unexpected resignation of the attorney assigned to handle the response at a most inconvenient time,
when the only other federally admitted attorney was, and still is, away from the office on vacation,
which remains severely backlogged due to several attorneys, including myself, contracting Covid-
19, all within the last month, and being subject to the mandatory quarantine period thereafter, even
after achieving a full recovery.
        As a result of said difficulties, there was a miscommunication regarding the submission of
Plaintiff's response. As such, I was under the mistaken impression that the response was timely
submitted by August 13, 2021, as per the Court's most recent order (Doc. No. 36), dated August
2, 2021, and did not become aware of the default until the filing of Defendants’ letter motion (Doc.
No. 37) earlier today requesting their motion to dismiss be deemed unopposed by this Court .
        This Court has granted three (3) extension requests from Plaintiff prior to the submission
of the application herein, which is being submitted with the consent of Defendants.
        Wherefore, it is respectfully requested that this Court issue an Order extending the time for
Plaintiff to respond to Defendants’ motion to dismiss the amended complaint, nunc pro tunc, from
            Case 1:20-cv-04492-RA Document 39 Filed 08/25/21 Page 2 of 2


until August 13, 2021, until August 25, 2021, granting Defendants a four (4) week extension of
time to submit their reply, if any, from September 10, 2021, to October 8, 2021, and denying, as
moot, the application submitted by Defendants requesting the Court deem their motion to dismiss
as unopposed.
        Thank you for your consideration herein.

                                                        Respectfully submitted,

                                                        /s/ Samuel C. DePaola
                                                        Samuel C. DePaola, Esq.
                                                        Attorney for Plaintiff
                                                        sdepaola@simdepaola.com



The application for a nunc pro tunc extension of
time is granted. Plaintiff shall file its response to
Defendants' motion to dismiss no later than
August 26, 2021. Defendants may submit their
reply, if any, by October 8, 2021. Accordingly,
Defendants' application to deem the motion to
dismiss as unopposed is denied at moot. Dkt. 37.

SO ORDERED.



________________________
Hon. Ronnie Abrams
08/25/21
